Title: Peter Stephen Chazotte to Thomas Jefferson, 2 November 1819
From: Chazotte, Peter Stephen
To: Jefferson, Thomas


					
						 Sir
						
							Philadelphia
							2d November 1819
						
					
					Your indulgence for my former productions has enboldened me to present you with the enclosed, “Introductory Lecture on the Metaphysics and Philosophy of Languages” and which, I respectfully request you to accept. But that which you will not perhaps excuse, is my having dedicated this work to you, without having previously obtained leave. Hence, the answer, the Priestess of a Temple formerly consecrated to friendship, made to an impertinent Athenian, who was boasting of his being on terms of intimacy with Solon, will, perhaps, be made to me, although my motives are perfectly pure, and my dedication the true expression of the Sentiments of my heart:
					“By connecting thy name with that of a Sage, thou wishest to draw upon thee the gleam of those refulgent beams which blaze around his head, and thereby bring thyself out of obscurity”
					I respectfully entreat you to view it in an other light, my only motive has been to  Seize this opportunity  In order to testify to you and to the world, my veneration for your  exalted Virtues, and the  Unfeigned sentiments which I shall for ever entertain of
					Your excellency.
					
						The most obedient and respectful Servt
						
							Pr Stephen Chazotte
						
					
				